Citation Nr: 0834495	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  04-20 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of fracture 
of the transverse process of L2-3 and L3-4.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1984 to March 1990 
and December 1990 to April 1991, with five years prior active 
duty service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  In November 2007, the Board remanded 
this claim to the Appeals Management Center (AMC), in 
Washington, DC. for further adjudication.


FINDING OF FACT

The veteran's current lumbar spine disorder was not incurred 
in service and is not related to service, to include in-
service fracture.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine 
disorder have not been met.  38 U.S.C.A §§ 1110, 1112, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In December 2004 and June 2006, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), to include as interpreted by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the notice 
letters postdated the initial adjudication, the claim was 
subsequently readjudicated and no prejudice is apparent.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records and providing VA examinations.  Consequently the duty 
to notify and assist has been met.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as arthritis, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service treatment records dating in early July 1982 report 
that the veteran fractured the transverse process of L3 and 
L4 in a motor vehicle accident.  The records note that the 
veteran initially had some tenderness at that area, plus 
additional minimal paraspinal tenderness and a positive 
straight leg raise bilaterally.  There was no numbness or 
abnormal reflex.  Subsequent July and August 1982 records 
note that the veteran had full flexion and extension, "good 
bending," and no tenderness, and X-ray images showed a 
healed transverse fracture of L3 and L4.  The veteran was 
returned to duty, though he was ordered to continue his 
physical therapy, in September 1982.  

Subsequent service medical records do not report any 
additional complaints pertaining to the lumbar spine, and 
examination records dating in December 1985, June 1989, and 
February 1990 report negative histories as to recurrent back 
pain and normal clinical findings for the spine.  The 
December 1985 examination record also notes that the veteran 
made a "full functional recovery" from the fracture.  

A January 1995 post-service examination record reports the 
veteran's history of recurrent "back" pain from 1991 to the 
present, secondary to an auto accident.  Subsequent evidence 
indicates that this history refers to upper back pain, rather 
than low back pain, however.  See, e.g., July 1995 Sonderer 
treatment record; March 2002 lay statement.  

A July 1995 private treatment records indicate that the 
veteran injured his lumbar spine while at work.  See July 
1995 Sonderer treatment records.  The record notes the 
veteran's history of moving a desk at work, when he felt a 
sudden pain in his low back.  The veteran stated that the 
pain resolved for several days until it recurred, making it 
painful to walk.  The examiner noted that the veteran had 
decreased range of motion secondary to spasm, but no true 
lumbosacral tenderness.  Reflexes and sensation were intact.  
The examiner diagnosed the veteran with lumbar strain.  

Subsequent medical records report the veteran's continued 
pain of low back pain with some radicular component since the 
1995 accident.  See, e.g., October 1996 and January 1998 
post-service examination records; Sonderer treatment records.  
The records note that that X-ray images were normal, a 
computerized tomography scan showed no disc herniation, and a 
magnetic resonance imaging (MRI) report showed no significant 
lumbar disc herniation or stenosis.  Id.  The veteran was 
diagnosed with mechanical lumbar strain.  

A June 2002 VA examination record reports the veteran's 
history of fracturing vertebral bodies in his lumbar spine in 
service, from which he recovered.  The veteran reported that 
he then re-injured his back in approximately 1993 when 
lifting a desk at work.  The veteran reported that his back 
has bothered him since the work injury.  Physical examination 
indicated no scoliosis or kyphosis, flexion was to 
approximately 50 degrees, extension was to approximately 30 
degrees, and rotation was to 30 degrees bilaterally.  X-ray 
images showed no evidence of acute injury or destructive 
process, though there was mild scoliosis of the lower 
thoracic and upper lumbar spine with convexity to the right 
and mild degenerative disc disease at T11-12 and T12-L1.  
There was also mild anterior wedging of T11, suggesting old 
compression fracture.  

An August 2005 VA examination record reports the veteran's 
history of chronic and severe pain in the coccyx area since a 
motor vehicle accident in the early 1980s.  After physical 
examination and review of X-ray images, the examiner 
diagnosed the veteran with degenerative disc disease of the 
lumbosacral spine.  The examiner stated that, based on a 
review of the record, the current spine condition was not 
caused by or a result of the in-service fracture of L3-4.  
The examiner explained that the records do not support a 
finding of chronic low back pain and treatment from 1982 to 
the present, and he stated that, based on the evidence, he 
believed the veteran's degenerative changes were "probably a 
result of normal progression."  

Another VA examination was conducted in March 2007.  After 
physical examination and a review of the X-ray, MRI, and 
electromyograph results, the examiner diagnosed the veteran 
with low back strain and pain. The examiner opined that it 
was less likely as not that the veteran's low back strain and 
pain was caused by or related to the 1982 fracture.  The 
examiner explained that although the veteran did fracture his 
lumbar spine in 1982, the evidence showed that the fracture 
healed within several months, leaving no evidence of residual 
injury.  The examiner emphasized that there were was no sick 
call visits in the remaining eight years of active duty and 
that the evidence indicated that the veteran was "fine" 
until four years after active duty, when he injured his back 
in 1995.  The examiner opined that the veteran's current back 
problems were related to the 1995 injury rather than the in-
service fracture.  

Based on the evidence of record, service connection must be 
denied.  The Board notes that the veteran has attributed his 
current low back disorder to service.  The veteran, as a 
layperson, is not competent to comment on the presence or 
etiology of a medical disorder, however.  Rather, medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In this case, the 
medical evidence does not suggest such a link.  

Although the evidence indicates that the veteran fractured 
vertebral bodies in his lumbar spine in service, the medical 
evidence indicates that the fracture healed with no residual 
complication or complaint after August 1982:  the treatment 
and examination records, both during and after service, 
report no complaints of recurrent back pain until 1995, after 
a work injury.  Additionally, two VA examiners have 
interpreted the evidence of record to indicate that it is 
less likely than not that the veteran's lumbar spine disorder 
is related to the in-service fracture.  As the record does 
not contain any countervailing medical opinions to link the 
current disorder to service, the claim of service connection 
must be denied.  


ORDER

Service connection for residuals of fracture of the 
transverse process of L2-L3 and L3-4 is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


